DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   04/14/2021. 
Claims 1-22 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the new limitation of “each message classification model comprising a multilayer neural network that is configured to have weight values different from the other message classification models according to a different aspect of the message, wherein the aspect of the message comprises one of message word choice, message context, or message metadata”. While Kottha is still used to teach that the classifier can be a multilayer neural network (see [0022:1-3, 24-29, 34-37], [0031:1-4, 19-23]), Applicant does not argue whether Kottha teaches this aspect of the claim. Rather, Applicant asserts that the combination of Kottha, Lewis, and Brestoff does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottha et al. (U.S. PG Pub No. 2017/0193397), as found in the IDS, hereinafter Kottha, in view of Lewis et al. (U.S. Patent No. 9111218), hereinafter Lewis, in view of Huang et al. (U.S. PG Pub No. 2008/0249764), hereinafter Huang, and further in view of Brestoff et al. (U.S. Patent No. 9552548), as found in the IDS, hereinafter Brestoff.

Regarding claims 1 and 12, Kottha teaches
A system used in a computing environment in which unstructured computer text is analyzed for identification and classification of complaint-specific user interactions ([0016] a system that performs natural language processing of unstructured text), the system comprising:
(claim 12) A computerized method in which unstructured computer text is analyzed for identification and classification of complaint-specific user interactions ([0004:1-6], [0005:1-4], [0016] a method that analyzes and processes unstructured, natural language text through a system, i.e. computerized), the method comprising:

a computer data store including a corpus of unstructured computer text comprising a plurality of messages corresponding to current user interactions, the unstructured computer text being input via an application running on a first client computing device, input directly into the computer data store via a first computer file, or any combination thereof ([0031:1-4, 19-23], [0033:6-12] data sources that provide unstructured data to the system, including text such as reviews or social media posts from employees, i.e. corpus of unstructured text comprising a plurality of messages corresponding to current user interactions, can be stored on databases, i.e. computer data store, and the data can be retrieved directly, such as from an RSS feed, i.e. input directly into the computer data store via a first computer file, or input through a social media platform by an employee through a specific device, i.e. input via an application running on a first client computing device), and 
a server computing device in communication with the computer data store, the server computing device comprising a memory to store computer-executable instructions and a processor that executes the computer-executable instructions to ([0031:1-4, 19-23], [0049:3-7], [0050:1-3, 11-14] the computing device may be in the form of a server, i.e. a server computing device, with a memory storing instructions, a processor to execute the instructions, and enabling the system to receive data from the data sources stored on databases, i.e. in communication with the computer data store):
filter the corpus of unstructured computer text using natural language processing to identify one or more messages of the plurality of messages that comprise a potential complaint ([0031:1-4, 19-20], [0032:1-6], [0033:1-8], [0040:5-8] the system uses natural language processing to analyze the data from the data sources, i.e. filter the corpus of unstructured computer text, to identify topics associated with each review, including reviews topics that are associated with negative sentiments, i.e. identify one or more messages of the plurality of messages that comprise a potential complaint);
parse the message into a plurality of sentences with one or more words ([0018:4-12] the review data, i.e. message, may be parsed into different portions, i.e. parse…into a plurality of sentences, which may be further parsed to identify parts of a sentence, i.e. with one or more words);
convert each of the one or more words in each sentence into a word vector using a word embedding model ([0022:10-18] each word is converted into a vector, i.e. convert each of the one or more words in each sentence into a word vector, using a model such as word2vec, i.e. a word embedding model);
…each message classification model comprising a multilayer neural network ([0022:1-3, 24-29, 34-37], [0031:1-4, 19-23] the sentiment analyzer determines a sentiment intensity of review, which can be a text post, i.e. message, based on a classifier confidence, i.e. message classification model, where the analysis can be performed by a neural network with deep learning techniques, i.e. comprising a multilayer neural network);
While Kottha provides the identification of sentiments using a classifier, Kottha does not specifically teach the use of multiple classifiers, and thus does not teach
for each identified message:
execute each of a plurality of message classification models using the word vectors from each sentence in the message as input to generate a complaint probability value for the message, each message classification model comprising a multilayer neural network that is configured to have weight values different from the other message classification models according to a different aspect of the message, wherein the aspect of the message comprises one of message word choice, message context, or message metadata;
combine the complaint probability values from each of the plurality of message classification models into an overall complaint probability value for the message;
classify the message as a complaint when the overall complaint value exceeds a predetermined threshold value; and
 for each identified message classified as a complaint, route the identified message to a second client computing device, wherein the second client computing device categorizes the identified message based upon one or more context features of the message and stores the message in an archive.  
Lewis, however, teaches for each identified message ((6:20-26), (6:54-7:7) a document module can receive a specific corpus of documents for further processing, i.e. for each identified message, where the documents can be accessed through a keyword search, and specific keywords can identify complaints):
execute each of a plurality of message classification models using the word vectors from each sentence in the message as input to generate a complaint probability value for the message…((2:10-13, 25-32), (4:25-32), (8:3-10) a stream of documents, i.e. word vectors from each sentence in the message, are received and classified by a plurality of trained classifiers, i.e. plurality of message classification models, where each classifier provides a probability that the topic is associated with the classifier, and topics include complaints, i.e. generate a complaint probability value for the message);
combine the complaint probability values from each of the plurality of message classification models into an overall complaint probability value for the message ((2:10-13, 25-32), (4:25-32), (8:3-10) the classifier classifies each document using a plurality of trained classifiers that provide probabilities, i.e. complaint probability values from each of the plurality of message classification models, and further using voting by the trained classifiers to provide a document classification associated with a particular topic, i.e. combine…into an overall complaint probability value for the message).

While Kottha in view of Lewis provides the use of multiple classifiers, and a classifier can be a neural network, Kottha in view of Lewis does not specifically teach the weighting of the different classifiers, and thus does not teach
…each message classification model comprising a multilayer neural network that is configured to have weight values different from the other message classification models according to a different aspect of the message, wherein the aspect of the message comprises one of message word choice, message context, or message metadata;
Huang, however, teaches each message classification model comprising a --machine learning model-- that is configured to have weight values different from the other message classification models according to a different aspect of the message, wherein the aspect of the message comprises one of message word choice, message context, or message metadata ([0047], [0049], [0054] a supervised learning approach is used to train the sentiment classification models, i.e. each message classification model comprising a machine learning model, where an .
Where Kottha teaches that the classifier system is a multilayer neural network (see [0022:1-3, 24-29, 34-37], [0031:1-4, 19-23])
Kottha, Lewis, and Huang are analogous art because they are from a similar field of endeavor in classifying input text to determine associated topics, such as complaints. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of multiple classifiers teachings of Kottha, as previously modified with Lewis, with each classifier having an assigned weight as taught by Huang. The motivation to do so would have been to achieve a predictable result of enabling the investigation of complex features in the text in addition to full-text information to enhance sentiment classification of reviews (Huang [0050]).
While Kottha in view of Lewis and Huang provides the identification of complaint messages based on classifier probabilities, Kottha in view of Lewis and Huang does not specifically teach the handling of messages based on filtering or that the probability must be above a threshold, and thus does not teach
classify the message as a complaint when the overall complaint value exceeds a predetermined threshold value; and
 for each identified message classified as a complaint, route the identified message to a second client computing device, wherein the second client computing device categorizes the identified message based upon one or more context features of the message and stores the message in an archive.  
Brestoff, however, teaches classify the message as a complaint when the overall complaint value exceeds a predetermined threshold value ((6:16-24, 40-45), (7:25-26) a deep neural network algorithm analyzes message data through multiple filters to determine a score for a particular risk, i.e. overall complain value, and a positive output identifying the message as a risk, i.e. classify the message as a complaint, may be limited to scores surpassing a user-defined threshold, i.e. exceeds a predetermined threshold value).
for each identified message classified as a complaint, route the identified message to a second client computing device, wherein the second client computing device categorizes the identified message based upon one or more context features of the message and stores the message in an archive ((6:25-39, 46-50, 56-65), (7:1-12, 21-26) when an email risk score exceeds a threshold, i.e. each identified message, for a specific risk, i.e. one or more context features, the email is sent to a designated employee, where, through a user interface or automatically, i.e. second client computing device, the score is reviewed, i.e. based on upon the one or more context features, and a copy of the email can be saved to a either a False or a .  
Kottha, Lewis, Huang, and Brestoff are analogous art because they are from a similar field of endeavor in classifying input text to determine intent. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of complaint messages based on classifier probabilities teachings of Kottha, as modified by Lewis and Huang, with the classification being based on a score being above a threshold, and the decision of where to store a message based on a risk score associated with the message as taught by Brestoff. The motivation to do so would have been to achieve a predictable result of as well as making specific messages available to other systems to appropriately address the email further, as needed (Brestoff (7:10-27)).

Regarding claims 2 and 13, Kottha in view of Lewis, Huang, and Brestoff teaches claims 1 and 12, and Kottha further teaches
parses the message into a plurality of sentences with one or more words ([0018:4-12] the review data, i.e. message, may be parsed into different portions, i.e. parse…into a plurality of sentences, which may be further parsed to identify parts of a sentence, i.e. with one or more words);
converts each of the one or more words in each sentence into a word vector using a word embedding model ([0022:10-18] each word is converted into a vector, i.e. convert each of the one or more words in each sentence into a word vector, using a model such as word2vec, i.e. a word embedding model).
 receives a second corpus of unstructured computer text comprising a plurality of messages, the second corpus of unstructured computer text corresponding to prior user complaints ((7:10-20) emails, i.e. a plurality of messages, that have been identified as true positive based on a score identifying risks, i.e. unstructured computer text corresponding to prior user complaints, are stored in a true positive database, i.e. second corpus, fur use by deep learning algorithms as training data, i.e. receives);
for each message in the second corpus of unstructured computer text ((6:25-27, 46-48) the indexing, extraction, and filtering is performed on each email, i.e. for each message in the second corpus):
trains each of the plurality of message classification models, using the word vectors from each sentence in the message as input, to generate a complaint prediction value for the message ((5:31-41), (6:1-7, 16-24, 40-45) each algorithm or “filter” is trained, i.e. trains each of the plurality of message classification models, where the input is word vectors from each word in the training material, i.e. word vectors from each sentence in the message as input, to score an email in relation to a risk or threat, i.e. generate a complaint prediction value);
determines whether the complaint prediction value for the message classifies the message as a complaint ((6:46-50, 57-65), (7:25-27) email risk scores, i.e. complaint prediction value, that are above a threshold cause the algorithm to output a positive value identifying the email as a risk, i.e. determines whether the…value…classifies the message as a complaint); and
adjusts one or more of the plurality of message classification models when the complaint prediction value for the message does not classify the message as a complaint ((5:31-37), (6:1-7) an accuracy score is used to determine whether or not the email is properly identified as related to the risk, and when the deep learning RNN does not properly identify emails containing risks, i.e. complaint prediction value for the message does not classify the message as a complaint, the algorithm is tuned to better identify data as containing a risk, i.e. adjusts one or more of the plurality of message classification models).  

Regarding claims 3 and 14, Kottha in view of Lewis, Huang, and Brestoff teaches claims 1 and 12, and Lewis further teaches
identifying one or more complaint-specific keywords ((6:18-26) specific words, such as “inbox” and “capacity”, that occur together in a document can be identified, i.e. identifying one or more…keywords, as relating to complaints regarding email inbox capacity, i.e. complaint-specific);
determining whether one or more of the complaint-specific keywords is located in the corpus of unstructured computer text ((5:29-51), (6:18-26) words such as “inbox” and “capacity” that are related to complaints, i.e. one or more of the complaint-specific keywords, are identified in at least some of the documents, i.e. determining whether…located in the corpus of unstructured computer text); and
 capturing each message in the corpus of unstructured computer text that contains at least one of the complaint-specific keywords ((5:39-51) documents having specific words or sets of words, such as “inbox” with “capacity” or “drop” with .  

Regarding claims 6 and 17, Kottha in view of Lewis, Huang, and Brestoff teaches claims 1 and 12, and Lewis further teaches
receiving, by an ensemble classifier on the server computing device, the complaint probability value for the message from each of the plurality of message classification models ((2:24-32), (8:2-6) trained classifiers each provide a probability that the topic of a document is the same as the topic of the trained classifier, i.e. complaint probability value for the message from each of the plurality of message classification models, and a classifier is configured to use the plurality of trained classifiers and the probabilities, i.e. receiving, by an ensemble classifier); and
aggregating, by the ensemble classifier, the complaint probability value from each of the plurality of message classification models to generate the overall complaint probability value for the message ((2:24-32), (8:2-6) trained classifiers each provide a probability that the topic of a document is the same as the topic of the trained classifier, i.e. complaint probability value from each of the plurality of message classification models, and a classifier is configured to use the plurality of trained classifiers and the probabilities, i.e. by an ensemble classifier, where the classification of the document, i.e. overall complaint probability value for the message, is based on voting by the trained classifiers, i.e. aggregating…to generate the overall complaint probability value).

wherein each word vector comprises a plurality of numeric values corresponding to one or more of a context or a meaning of the word ((5:39-50) each word has a numerical vector created for it, i.e. each word vector comprises a plurality of numeric values, related to the words before and after it so that each word vector has a related context, i.e. corresponding to one or more of a context…of the word). 
Kottha further specifically teaches that a word is converted into a vector of real numbers (see [0022:14-16]).

Regarding claims 8 and 19, Kottha in view of Lewis, Huang, and Brestoff teaches claims 1 and 12, and Brestoff further teaches
capturing metadata associated with the identified message ((6:25-33) information from each email, i.e. associated with the identified message, such as the subject line and any attachments, i.e. metadata, are extracted and indexed, i.e. capturing);
assigning at least a portion of the metadata as the one or more context features of the identified message ((6:34-45) the email data including extracted and indexed information, i.e. portion of the metadata of the identified message, are used by the algorithms to score the email, i.e. assigning…as the one or more context features);
identifying a destination address associated with the second client computing device based upon the one or more context features ((6:25-39, 46-50) ; and
transmitting the identified message and the one or more context features to the second client computing device using the destination address ((6:25-39, 46-50, 56-65), (7:1-12, 21-26) when an email risk score exceeds a threshold, i.e. identified message, for a specific risk, the email is sent, i.e. transmitting the identified message, to a designated employee, i.e. using the destination address, where, through a user interface or automatically, i.e. second client computing device, the score is reviewed, i.e. based on upon the one or more context features).

Regarding claims 9 and 20, Kottha in view of Lewis, Huang, and Brestoff teaches claims 8 and 19, and Brestoff further teaches
wherein the second client computing device selects the archive to store the identified message based upon the one or more context features ((6:25-39, 46-50, 56-65), (7:1-12, 21-25) when an email, i.e. identified message, is scored based on the an alert for a specific risk, i.e. one or more context features, the email is sent to a designated employee, where, through a user interface or automatically, i.e. second client computing device, the score is reviewed, i.e. based on upon the one or more context features, and a copy of the email can be saved to a either a False or a True Positive database, or exported to another system, i.e. selects the archive to store the identified message).
 
wherein the one or more messages comprise email messages ((6:34-45) the system extracts and analyzes data for each, i.e. one or more, email).  

Regarding claims 11 and 22, Kottha in view of Lewis, Huang, and Brestoff teaches claims 10 and 21, and Brestoff further teaches
wherein the one or more context features comprises an origination address, a destination address, a date, a timestamp, a subject line, an email host address, and a policy value ((6:16-33, 40-45) the email data including extracted and indexed information used by the algorithms to score the email, i.e. one or more context features, include a subject line, and risk information in the text, such as “breach of contract” or “employment discrimination”, i.e. policy value).

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottha, in view of Lewis, in view of Huang, in view of Brestoff, and further in view of Wang et al. (U.S. PG Pub No. 2017/0308523), hereinafter Wang.

Regarding claims 4 and 15, Kottha in view of Lewis, Huang, and Brestoff teaches claims 1 and 12.
While Kottha in view of Lewis, Huang, and Brestoff provides the parsing of text into sentences, Kottha in view of Lewis, Huang, and Brestoff does not specifically teach 
wherein the server computing device parses the unstructured computer text into one or more sentences by locating a terminator in the unstructured computer text and separating the unstructured computer text on one side of the terminator into a sentence.  
Wang, however, teaches wherein the server computing device parses the unstructured computer text into one or more sentences by locating a terminator in the unstructured computer text and separating the unstructured computer text on one side of the terminator into a sentence ([0011], [0032], [0069] a text message, i.e. unstructured computer text, is parsed into separate portions based on sentence delimiters, i.e. locating a terminator…and separating the unstructured computer text, where the portions can be sentences, i.e. one or more sentences…text on one side of the terminator into a sentence, where the computing device may be one of an interconnected network of computing devices, i.e. server computing device).  
Kottha, Lewis, Huang, Brestoff, and Wang are analogous art because they are from a similar field of endeavor in classifying input text to determine intent. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the parsing of text into sentences teachings of Kottha, as modified by Lewis, Huang, and Brestoff, with the use of sentence delimiters to parse the text as taught by Wang. The motivation to do so would have been to achieve a predictable result of enabling the determination of sentences based on .

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottha, in view of Lewis, in view of Huang, in view of Brestoff, and further in view of Bobbarjung et al. (U.S. PG Pub No. 2019/0124020), hereinafter Bobbarjung.

Regarding claims 5 and 16, Kottha in view of Lewis, Huang, and Brestoff teaches claims 1 and 12.
While Kottha in view of Lewis, Huang, and Brestoff provides the use of a multilayer neural network, Kottha in view of Lewis, Huang, and Brestoff does not specifically teach the layers comprising the network, and thus does not teach
an encoder layer, a self-attention layer, a feed forward layer, or an output layer.  
Bobbarjung, however, teaches an encoder layer, a self-attention layer, a feed forward layer, or an output layer ([0103-4], [0114] a system receives text on which to perform intent classification, which is performed by a neural network with a forward and backward LSTM layer, i.e. self-attention layer, and an output layer).  
Kottha, Lewis, Huang, Brestoff, and Bobbarjung are analogous art because they are from a similar field of endeavor in classifying input text to determine intent. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a multilayer neural network teachings of Kottha, as modified by Lewis, Huang, and Brestoff, with the neural network .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659